Citation Nr: 1825110	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for atrioventricular (AV) block.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1971 to February 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The case was most recently before the Board in November 2017, at which time it requested a medical expert opinion from the Veterans Health Administration (VHA).  In response, a January 2018 medical expert opinion was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the Veteran's service connection claim for a cardiac disability.

Initially, the Veteran is currently diagnosed with AV block as confirmed by the October 2013 VA examination.  Service treatment records (STRs) indicate that the Veteran was found to have sinus bradycardia and first-degree AV block with an early repolarization pattern, along with a finding of Mobitz I, while on active duty.

In the January 2018 VHA opinion, the VA medical expert opined that it was possible, but not likely, that the Veteran's current cardiac disability had its onset during or was etiologically related to active service.  The examiner reasoned that the sinus bradycardia and AV block (including the Mobitz I AV block) found in service was most likely due to vagal tone, and unlikely due to an intrinsic disease of the sinus node or AV conduction system.  Furthermore, the examiner noted the Veteran underwent a cardiac evaluation for recurrent syncope in 2009, to include a tilt test; however no tracings from the tilt test were provided to discern if there was a sinus arrest or AV block.  Absent this information, the examiner found that it limited his refinement of the assessment of the Veteran's condition.  

First, according to a Medical Opinion Response Form completed in March 2018, the Veteran indicated that he would be submitting additional evidence and/or argument and opted to not waive initial RO consideration of the new evidence or argument.  Thereafter, in March 2018, the Vet submitted additional argument and evidence.  As the Veteran did not waive initial RO consideration of the evidence, the Board is remanding the case to the AOJ for consideration in the first instance.

Second, additional private medical evidence should be requested.  Among the new evidence and argument submitted is a copy of the Veteran's August 2009 tilt test procedure notes.  The Veteran expressed his concern that the medical expert did not have access to the test.  On review, the Board observes that the medical expert had access to the tilt test results, but did not have a copy of the tracings made during the tilt test.  As such, the Board finds a remand is also necessary for the AOJ to attempt to secure the additional records associated with the tilt test.  If the tilt test tracings are obtained, then an addendum medical opinion is needed to help clarify the etiology of the Veteran's cardiac disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify the name and address of the medical provider who ordered the tilt test which was conducted at West Florida Hospital on August 14, 2009.  

After securing the proper authorizations/consent forms, make arrangements to obtain from the West Florida Hospital and the medical provider who ordered the August 2009 tilt test, all records related to the August 2009 tilt test, specifically to include the TRACINGS from that test.  All information obtained must be made a part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making a reasonable effort to obtain the named records, and they are unable to be secured, provide the required notice and opportunity to respond, to the Veteran and his representative. 

2.  Then, if and only if, the tracings from the August 2009 tilt test are associated with the claims file, forward the Veteran's claims file to a VA cardiologist for the purpose of obtaining an addendum as to the nature and etiology of the Veteran's current cardiac disability disability.  If the designated examiner feels that a new examination should be afforded to the Veteran, such should be scheduled for him.  

After reviewing the claims file, the examiner is asked to: 

Provide an opinion as to whether the Veteran's AV block had its onset during active service or is otherwise etiologically related to it.  In doing so, please comment on any tracings of the August 2009 tilt test and their significance to this case.  See January 2018 VHA opinion.

A complete rationale for all proffered opinions must be provided.  

3.  Then, readjudicate the issue of service connection for AV block on appeal, with consideration of the January 2018 VHA medical expert opinion and subsequent evidence added to the file.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



